Title: To John Adams from John Trumbull, 6 February 1795
From: Trumbull, John
To: Adams, John



Sir
Hartford Feby. 6th: 1795

I received yours of the 24th. of Jany. with the enclosures, & esteem myself honored by your confidence.
The general idea among us relative to the treaty with Great Britain has been, that Dr. Franklin scarcely extended his ideas beyond the hopes of a long truce, guaranteed by our Allies, without the acknowlegement of our Independence, or a settlement of the line of our Inland boundaries:—That Mr. Jay, tho’ opposed to this opinion, could hardly hold the Doctor at bay—That your arrival changed the scene, and that all the merit of the Treaty, & all the advantages we obtained were to be ascribed only to You & Mr. Jay—But as he appeared first to act in opposition to Franklin, perhaps he may have received on that account, a greater share of praise.  Your communications explain the whole, & You may depend on my keeping secret that part of your letter marked with crotchetts.
The President’s speech, I perceive has roused the Democratic Societies in every part of the Union.  What effect their addresses may have elsewhere, I know not—We consider them in the nature of dying speeches & confessions. Willcox of New York writes that the President has given them a Resurrection—I hope it will not prove a Resurrection unto life.
The Bone for the Democrats was sent us on its first publication.  Though evidently written in haste, & in some parts in a style of levity & vulgarity, it contains many passages of keen satire & highwrought humour, that would not have disgraced the pen of a Swift or a Cervantes.  I will hazard no conjecture concerning the Writer or Writers, though many strokes exactly resemble the manner of some of our Connecticut Gentlemen, now at Philadelphia—One advantage we have certainly gained from the President’s speech, that the opposers of the Democratical Societies now dare to attack them openly with the utmost severity of censure.
It seems that the high salaries, which occasioned so much clamour, cannot retain your chief Executive Officers in their places.  I am sorry that Hamilton resigns—for tho’ I believe my friend Wolcott can fully supply his place, I fear you cannot find an equal second for that department.
It is a happy circumstance that our Government is completely organized—That the Funds, the Bank, the Duties &c are too firmly established to be overturned by a Democratic Majority in the House of Representatives.  If the existence of the Government depended on a Vote of that House, it could only be obtained from the fears, not the goodwill, of the present Members. But as the Machine is so nearly perfected, they cannot wholly stop its progress, tho’ they may occasionally craze its chariot-wheels.  The long debates in Congress about matters of the most trivial importance, & the petulance, passion & party-spirit constantly displayed, degrade them in the eyes of the People.  No good can be done in the present session,  & I believe no capital mischief—and this is the utmost of my expectation.
My health is yet very indifferent, and the cold season has almost wholly confined me.  I fear I shall never be capable of much farther service, unless, as Atterbury says, in angulo cum libello.—With the most affectionate Respect, I am Yr. most Obedt. Servt.

John Trumbull